Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/02/2022 has been entered. Claims 1-5 and 7-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112b rejection set forth in the Non-Final Office Action mailed 3/02/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374) and in further view of Fujisawa (JP2015212205) with citations made to attached machine translations.
Regarding claim 1, Devers teaches A hybrid welding method that butt-welds a first joint and a second joint using laser welding and arc welding ([0036] hybrid laser arc welding, two work pieces) the hybrid welding method comprising: performing horizontal welding (Fig. 17 torch 122 shown performing horizontal welding), and the first joint and the second joint disposed vertically (Fig. 17 plates, 26 shown disposed vertically) but is silent on among the first joint and the second joint, the one of the first and second joints having a larger plate thickness is disposed on a lower side, in which the laser welding precedes the arc welding with the first joint.
However, Hamada teaches in which the laser welding precedes the arc welding with the first joint (Col. 2 lines 18-23 laser welding followed by arc welding).
Devers and Hamada are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers to incorporate the teachings of Hamada to perform arc welding after laser welding in order to get a wider and smoother bead shape from welding (Col. 6 lines 57-62).
Fujisawa teaches among the first joint and the second joint, the one of the first and second joints having a larger plate thickness is disposed on a lower side ([0012] lower plate is thicker than the upper plate).
Devers, Hamada, and Fujisawa are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers and Hamada to incorporate the teachings of Fujisawa to have the lower joint to have a larger thickness in order to provide a structure which can be reduced in weight and rigidity while also reducing the number of working steps taken during welding (Fujisawa [0011]).
Regarding claim 2, Devers, Hamada, and Fujisawa teach the hybrid welding method according to claim 1, and Devers teaches wherein the first joint and the second joint have a gap along a weld line at least partially ([0041] gap between the plates 26).
Regarding claim 3, Devers, Hamada, and Fujisawa teach the hybrid welding method according to claim 2, and Devers teaches wherein the arc welding is performed while the gap is filled with a base material melted by the laser welding ([0041] created a melt to fill the gap between the plates).
Regarding claim 5, Devers, Hamada, and Fujisawa teach the hybrid welding method according to claim, and Devers teaches, wherein an incident angle of laser light at a time of the laser welding is about 90° ([0041] laser welding at approximately a 90° angle).
Regarding claim 10, Devers teaches a hybrid welding apparatus that butt-welds a first joint and a second joint using laser welding and arc welding ([0036] hybrid laser arc welding, two work pieces) the hybrid welding apparatus comprising: a laser head that irradiates laser light to a welded portion (Fig. 1 laser head 24); and a welding torch that supplies a filler metal to the welded portion ([0038] torch 22, wire electrode for welding torch) and horizontal welding is performed (Fig. 17 torch 122 shown performing horizontal welding) with the first joint and the second joint disposed vertically (Fig. 17 plates, 26 shown disposed vertically) but is silent on among the first joint and the second joint, the one of the first and second joints having a larger plate thickness is disposed on a lower side, wherein the laser head is capable of performing horizontal welding and disposed on an upstream side in a welding direction, the welding torch is capable of performing horizontal welding and disposed on a downstream side in the welding direction.
However, Hamada teaches the laser head is capable of performing horizontal welding and disposed on an upstream side in a welding direction (Col. 2 lines 18-23 laser welding followed by arc welding, Fig. 2 laser in the upstream side of the welding moving direction), the welding torch is capable of performing horizontal welding and disposed on a downstream side in the welding direction (Col. 2 lines 18-23 laser welding followed by arc welding, Fig. 2 torch in the downstream side of the welding moving direction).
It would have been obvious to have modified Devers to incorporate the teachings of Hamada to have the laser head on the upstream side in a welding direction and the welding torch on a downstream side of in the welding direction in order to perform laser welding before arc welding which creates a wider and smoother bead shape from welding (Col. 6 lines 57-62).
Fujisawa teaches among the first joint and the second joint, the one of the first and second joints having a larger plate thickness is disposed on a lower side ([0012] lower plate is thicker than the upper plate).
 It would have been obvious to have modified Devers and Hamada to incorporate the teachings of Fujisawa to have the lower joint to have a larger thickness in order to provide a structure which can be reduced in weight and rigidity while also reducing the number of working steps taken during welding (Fujisawa [0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486), Hamada (US 9061374), and Fujisawa (JP2015212205) as applied to claim 1 above, in further view of Makino (JP H10216972) and Lee (KR 100631404) with references made to attached machine translations.
Devers, Hamada, and Fujisawa teach the hybrid welding method according to claim 2, but are silent on wherein a light diameter of laser light used for the laser welding is set to be larger than a maximum value of the gap and a diameter of a filler metal used for the arc welding is set to be smaller than the maximum value of the gap.
Makino teaches a light diameter of laser light used for the laser welding is set to be larger than a maximum value of the gap ([0017] gap between the sheets is 10% or less of the sheet thickness to the laser beam diameter or less).
Devers, Hamada, Fujisawa, and Makino are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, and Fujisawa to incorporate the teachings of Makino to have the diameter of the light of the laser be greater than the maximum value of the gap in order to ensure deep penetration even with low power lasers (Makino [0017]).
Lee teaches a diameter of a filler metal used for the arc welding is set to be smaller than the maximum value of the gap (lines 234-239 gap 0-1.4 mm, filler wire diameter 1.2-1.4, filler wire diameter smaller than maximum gap value).
Devers, Hamada, Fujisawa, Makino, and Lee are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, Fujisawa, and Makino to incorporate the teachings of Lee to have the diameter of the filler metal be smaller than the maximum value of the gap in order to secure the toughness of the welded part according to the shape and joint spacing of the welding wire (Lee lines 152-163).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486), Hamada (US 9061374), and Fujisawa (JP2015212205) as applied to claim 1 above, and in further view of Beyer (US 5821493).
Regarding claim 7, Devers, Hamada, and Fujisawa teach the hybrid welding method according to claim 1, but is silent on wherein the first joint is constituted by both end portions of a cross section of a steel material having a substantially U- shaped or substantially semicircular cross section, and the second joint is constituted by a steel material having a cross section including both end portions facing the both end portions of the first joint.
However, Beyer teaches wherein the first joint is constituted by both end portions of a cross section of a steel material having a substantially U- shaped or substantially semicircular cross section (Col. 7 lines 39-45, Fig. 8 workpieces 10 and 11 built as a half shelf), and the second joint is constituted by a steel material having a cross section including both end portions facing the both end portions of the first joint (Col. 7 lines 53-60, Fig. 8 shows rims 38 and 39 of workpieces 10 and 11, rims face each other).
Devers, Hamada, Fujisawa, and Beyer are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, and Fujisawa to incorporate the teachings of Beyer to have the first joint have a substantially semicircular cross section and the second joint have edges facing the first joint in order to form a hollow sheet metal support that are used for the construction of auto body parts (Col. 3 lines 22-27).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486), Hamada (US 9061374), and Fujisawa (JP2015212205) as applied to claim 1 above, in further view of Beyer (US 5821493) and Michorius (WO 2017102004).
Regarding claim 8, Devers, Hamada, Fujisawa, and Beyer teach the hybrid welding method according to claim 7 but are silent on wherein two weld lines on left and right sides of a workpiece that is made of the steel material constituting the first joint and the steel material constituting the second joint are simultaneously welded in a same direction.
However, Kawano teaches two weld lines on left and right sides of the steel material are simultaneously welded in a same direction a workpiece that is made of the steel material constituting the first joint and the steel material constituting the second joint (Pg. 12 lines 11-20 welding assemblies 19 and 19’, 92 welds in direction t2 and 19’ weld in direction t1, Fig. 4 shown to towards the same direction, towards the center).
Devers, Hamada, Fujisawa, Beyer, and Michorius are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, Fujisawa, and Beyer to incorporate the teachings of Michorius to have the left and right sides of the steel be welded in the same direction.
Regarding claim 9, Devers, Hamada, and Beyer teach the hybrid welding method according to claim 7 but are silent on wherein two weld lines on left and right sides of a workpiece that is made of the steel material constituting the first joint and the steel material constituting the second joint are simultaneously welded in opposite directions.
However, Michorius teaches two weld lines on left and right sides of a workpiece that is made of the steel material constituting the first joint and the steel material constituting the second joint are simultaneously welded in opposite directions (Pg. 12 lines 11-20 welding assemblies 19 and 19’ functioning at the same time from opposite sides in opposite direction).
It would have been obvious to have modified Devers, Hamada, Fujisawa, and Beyer to incorporate the teachings of Michorius to have the left and right sides of the steel material be welded at the same time in opposite directions in order to define a full weld over the entire extension of the rail parts being welded (Michorius Pg. 12 lines 11-20).

Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the previously cited art does not teach the amended limitations of claims 1 and 10, that “among the first joint and the second joint, the one of the first and second joints having a larger plate thickness is disposed on a lower side”, the newly cited reference Fujisawa (JP2015212205) is used to overcome the arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/24/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761